Title: 7th Thursday [–8th Friday].
From: Adams, John Quincy
To: 


       This afternoon at about 4 o’clock we passed thro’ Borgo Borga which is a small fortified town. We rode all night and arrived at about 7 o’clock in the morning on the 8th. at Helsingfors, a small town not very strongly fortified, but remarkable for the fortress of Sweaborg Sveaborg an island situated at about ¼ of a Swedish mile from Helsingfors and which they say is as strong as Gibraltar. At about 11. o’clock we went and paid a visit to the Count Posse governor general of all the troops in Swedish Finland. We desired of him a permission to see the fortress of Sweaborg. He told us that it was impossible for us to go to day because the wind was high and contrary so that we should arrive there too late, but that tomorrow he would willingly give us a permission. We dined and supped with him at his house.
      